Citation Nr: 1230591	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in March 2011 at which time it was remanded for further development.  With respect to the claim for service connection of hypertension, to include as secondary to service-connected diabetes mellitus, type II, that development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issues of entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to service-connected diabetes mellitus, type II, 
entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to service-connected diabetes mellitus, type II, entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
When this matter was last before the Board, the Board referred a claim for entitlement to service connection for nephropathy (kidney condition), to include as secondary to type II diabetes mellitus; however, the Agency of Original Jurisdiction (AOJ) did not act upon that referred claim.

The issue of entitlement to service connection for nephropathy (kidney condition), to include as secondary to type II diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred hypertension in service, that hypertension is otherwise attributable thereto, that hypertension was caused or aggravated by service-connected diabetes mellitus, type II, or that hypertension manifested to a compensable degree within the first post-service year.


CONCLUSION OF LAW

Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2007.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the a Veteran physical examination and obtained a medical opinion as to the etiology of his claimed hypertension.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

A review of the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, not all SSA records must be sought, but rather only those that are relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). A review of the record clearly indicates that the Veteran is in receipt of such benefits for disability of the back and knees.  See e.g. May 2006 VA treatment note.  Accordingly, the SSA records are not relevant to the present claim and no further development is necessary in this regard.  Id.
The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, history and symptoms.  It also address all theories of entitlement to service connection, including direct and secondary, including through aggravation.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Service connection for hypertension may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period. 38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts and Analysis

A review of the Veteran's service treatment records discloses no complaints or assessments of hypertension.  At entrance his blood  pressure measured 138/84.  See April 1968 Report of Medical Examination.  At separation his blood pressure measured 120/84.  See May 1970 Report of Medical Examination.  

A review of the claims file discloses no blood pressure readings dated within the post-service year.  It is thus impossible to ascertain if hypertension manifested to a compensable degree within the first post-service year.  38 C.F.R. § 3.307.  

A review of the claims file discloses that the Veteran was first assessed as having hypertension in February 1997 and prescribed medication for the treatment thereof.  See February 1997 VA treatment note.  Subsequent VA records document treatment for hypertension and an initial assessment of type II diabetes mellitus in February 2002.  The Veteran asserts that his hypertension is attributable to his service-connected diabetes mellitus, particularly due to a kidney condition caused by diabetes resulting in hypertension.  See July 2008 statement from Veteran.  A review of the available medical evidence discloses no assessment of a kidney condition, other than a kidney tumor thought to be an angiomyolipoma.  See VA problem list.

In furtherance of substantiating his claim, he was afforded a VA examination in April 2011.  The examination report notes that the claims file was reviewed by the examiner and that the Veteran was first assessed as having hypertension in 1997 and that the Veteran had a history of an angiomyolipoma of the right kidney.  Numerous diagnostic tests were run and no kidney condition was assessed.  The examiner placed the onset of hypertension in 1997.  

In June 2012 the AMC/RO obtained an addendum opinion to the April 2011 examination report as the examiner was largely non-responsive to the Board's opinion request, which asked that they comment on whether diabetes mellitus, type II, either caused or aggravated hypertension.  In the addendum, the examiner stated that it was less likely than not that hypertension was either caused or aggravated by the service-connected type II diabetes mellitus.  The examiner noted that there was no complaint of hypertension in service or at separation and that hypertension had been present since at least 1997, which preceded the development by diabetes.  Moreover, the examiner explained that the Veteran's diabetes was well-controlled and had not resulted in nephropathy per normal recent urinary microalbumin and thus diabetes was unlikely to have aggravated hypertension.  

On a presumptive basis, the claim cannot be established.  The Veteran was first diagnosed as having hypertension in 1997 and there appears no clinical evidence of hypertension dated within the first post-service year.  It is thus impossible for the Board to ascertain if such a disability manifested to a compensable degree within the applicable period.  Moreover, the Veterans' initial diagnosis falls well outside of the applicable presumptive period.  38 C.F.R. §§ 3.307, 3.309.

Likewise, the Board does not find that hypertension was incurred or aggravated in service.  There appears no diagnosis thereof in service.  In this regard, the Board notes the documented in-service blood pressure readings of 138/84 and 120/84 taken at entrance and discharge, respectively.  Here, there is no blood pressure reading in service that suggests the presence of hypertension as defined by VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  No competent evidence otherwise purports to attribute hypertension to service.  Accordingly, service connection cannot be established on this basis.

Service connection for hypertension as secondary to diabetes mellitus is also not established.  The Board acknowledges the Veteran's assertions, but as is disclosed by the record, the diagnosis of hypertension preceded that of diabetes mellitus.  In this regard, VA examination has resulted in a negative etiologic opinion, including as due to aggravation of hypertension by diabetes mellitus.  As noted upon VA examination in April 2011 and in the June 2012 addendum, renal functions were normal, which was found to indicate no relationship, either directly or through aggravation, between the Veteran's hypertension and his service-connected diabetes mellitus.  Moreover, the evidence shows diagnosis of diabetes mellitus well-controlled.

As to the Veteran's contentions, the Board recognizes that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of establishing service connection.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can serve to establish a relationship between the claimed disability and service.  However, the Veteran, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as establishing a causal relationship between his hypertension and diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish entitlement to service connection for hypertension as secondary to diabetes mellitus.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Therefore, given the overwhelming negative evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  Accordingly, it must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.







	(CONTINUED ON NEXT PAGE)




REMAND

When this matter was last before the Board, the claims for service connection of peripheral neuropathy of the upper and lower extremities were remanded to afford the Veteran a medical examination and obtain a medical opinion.  In particular, the Board directed that an examination be performed to determine whether the Veteran had peripheral neuropathy of the upper and lower extremities and, if so, whether any diagnosed peripheral neuropathy was either caused or aggravated by his service-connected type II diabetes mellitus.  

In April 2011 such an examination was conducted.  The examiner noted that a July 2010 EMG/NCS did not show a generalized peripheral neuropathy, but rather cervical and lumbar stenosis with multiple entrapments.  Despite these findings, the examiner offered an opinion that although the Veteran "MAY have a mild peripheral neuropathy affecting all extremities at his time, it would be impossible to distinguish such from his bilateral tarsal tunnel and ulnar nerve entrapments, and above all, his severe lumbar and cervical spine stenosis."  The examiner further related that "[a]ssuming that the Veteran does have a peripheral neuropathy" it is less likely than not that such neuropathy is related to his well-controlled diabetes mellitus with normal renal functions and absence of retinopathy, than it is to his long-standing continuous alcohol problem.  The examiner noted that the Veteran had longstanding alcoholism which predated the diagnosis of diabetes and which was not controlled, unlike his diabetes.  The examiner noted that alcoholism can also result in peripheral neuropathy.  

Once VA provides an examination, it must be Barr v. Nicholson adequate or VA must notify the Veteran why one will not or cannot be provided.  , 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected type II diabetes mellitus, has chronically aggravated peripheral neuropathy of the upper and lower extremities.  Moreover, the examination report does not clearly address whether the Veteran has peripheral neuropathy, only noting that he "may" have such neuropathy and is thus speculative in nature.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (noting that a diagnosis that appellant was "possibly" suffering from schizophrenia was deemed speculative).  Thus, as the examination report is inadequate, it must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the April 2011 examination (if available) to obtain an addendum opinion as to the etiology of any diagnosed peripheral neuropathy of the upper and lower extremities.  Specifically, the examiner is asked to clarify whether it is at least as likely as not (a 50 percent probability or greater) that a diagnosis of peripheral neuropathy of any extremity is warranted.  

If the examiner finds that it is at least as likely as not that an assessment peripheral neuropathy of any extremity is warranted, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus has caused peripheral neuropathy of any affected extremity.

If the examiner finds that it is at least as likely as not that an assessment peripheral neuropathy of any extremity is warranted and the examiner finds that the Veteran's service-connected type II diabetes mellitus has not caused peripheral neuropathy any affected extremity, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that peripheral neuropathy has been aggravated (that is, permanently worsened) by the Veteran's service-connected type II diabetes mellitus, beyond natural progression.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

If the examiner who performed the April 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


